Title: From George Washington to Anne-César, chevalier de La Luzerne, 13 May 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 13th May 1783
                  
                  We are making some preparations in the Army for a display of our Joy on the happy event of a general peace—The Exhibition will be delayed until the arrival of the definitive Treaty; If your Excellency can make it convenient to honor us with your Company on the occasion it will be a great addition to our happiness.
                  I take the liberty to put under cover to your Excellency several Letters which I wish to convey to some Gentlemen of your Army late in America—If the Duke de Lauzun should have sailed before their arrival I shall be much obliged for your care of their Conveyance by some other good Opportunity. With great regard and respect I have the honor to be Sir Your Excellency’s Most Obedient humble Servant
                  
                     Go: Washington
                  
               